--------------------------------------------------------------------------------

Exhibit 10.24
HOUSTON WIRE & CABLE COMPANY
2006 STOCK PLAN


 
FORM OF DIRECTOR
STOCK OPTION AGREEMENT
NONQUALIFIED STOCK OPTION
 
[DATE]
 
[NAME]
[ADDRESS]


I am pleased to inform you that effective as of [DATE], pursuant to the HOUSTON
WIRE & CABLE COMPANY 2006 STOCK PLAN (“Plan”), the Board of Directors (“Board”)
of HOUSTON WIRE & CABLE COMPANY (“Company”) has granted to you a nonqualified
stock option (“Option”) to acquire shares of Common Stock (“Shares”) of the
Company.
 
1.           Option Grant.  This Notice constitutes notice of the grant to you
as of [DATE] (“Date of Grant”) of an Option to purchase, subject to the terms
and conditions of this Notice and the Plan, all or any part of [NUMBER OF
SHARES] (______) Shares of the Company at a price of [PRICE] ($_____) per
Share.  The number of Shares and the price per Share are subject to adjustment,
as provided in the Plan.
 
2.           Term.  The term of the Option shall be for a period of ten years
from the date hereof and shall expire at the close of regular business hours at
the Company’s principal office, Houston Wire & Cable Company, 10201 North Loop
East, Houston, Texas 77029 on the last day of the term of the Option, unless the
Option terminates earlier as herein provided.  If your service as a member of
the board of directors of the Company terminates for any reason other than your
death or Disability, the then vested portion of the Option shall continue to be
exercisable until the earlier of (i) the 60th day after the date of such
termination or (ii) the expiration date of the Option.  If your service as a
member of the board of directors of the Company terminates due to your death or
Disability, the then vested portion of the Option shall continue to be
exercisable until the earlier of (i) 12 months after the date of such
termination or (ii) the expiration date of the Option.  The portion of the
Option not vested as of the date of such termination shall expire as of such
date and shall not be exercisable.  “Disability” means that, in the sole
judgment of the Committee, you are (a) unable to perform your duties with the
Company for 60 consecutive days or 90 cumulative days during any six-month
period or (b) eligible for long-term disability benefits under the Company’s
plans, programs or policies, in either case as a result of injury, mental
illness or physical illness.
 
3.           Vesting.  Subject to the other terms and conditions of this Notice
and the Plan, the Option shall vest entirely on [DATE].  This Option may be
exercised only to the extent, if any, that it is then vested.
 

--------------------------------------------------------------------------------


 
4.           Exercise.  There are no limitations on the number of times this
Option may be exercised, provided, however, that (i) this Option may not be
exercised more than once in any calendar year without the Company’s prior
written consent; and (ii) no more than the total number of Shares specified in
paragraph 1 can be purchased pursuant to this Option.  The Option may be
exercised by giving written notice (in a form substantially similar to Appendix
A attached hereto) to the Treasurer of the Company at its principal office,
stating the number of Shares with respect to which the Option is being exercised
and tendering payment for the full purchase price of such Shares.  The purchase
price must be paid in cash, unless another method is authorized by the
Committee.  You are responsible for the payment of any taxes (other than stock
transfer taxes) arising in connection with the issuance or transfer of shares
pursuant to the Option and, on the Company’s demand, will promptly pay any taxes
required to be collected or withheld by the Company.
 
5.           Insider Trading Policy.  The exercise of the Option and any sale of
the Shares issuable upon such exercise are subject to the provisions of the
Company’s Insider Trading Policy, as in effect from time to time.
 
6.           Nontransferability.  You may not transfer, sell, pledge, encumber
or otherwise dispose of the Option, except that you may, with the prior written
approval of the Committee, transfer the Option to the following persons or
entities:  (i) immediate family members, (ii) custodianships under the Uniform
Transfers to Minors Act or any similar statute, (iii) trusts for the benefit of
any immediate family member, (iv) trusts created by you for your primary
benefit, and (v) upon termination of a custodianship under the Uniform Transfers
to Minors Act or similar statute or the termination of a trust by the custodian
or trustee thereof, or the partial or complete liquidation of an entity, to the
person or persons who, in accordance with the terms of such custodianship, trust
or entity, are entitled to receive Options held in custody, trust or by the
entity.
 
7.           Plan Governs.  The terms of this Stock Option Agreement shall be
subject to the terms of the Plan. If there is any inconsistency between the
terms of this Stock Option Agreement and the terms of the Plan, the Plan’s terms
shall govern. All capitalized terms shall have the meanings ascribed to them in
the Plan, unless otherwise set forth herein. A copy of the Plan is attached
hereto and the terms of the Plan are hereby incorporated by reference.
 
8.           Employment and Stockholder Status.  This Stock Option Agreement
neither gives you the right to be retained as an employee of the Company, nor
confers upon you or any holder hereof any right as a stockholder of the Company
prior to the issuance of Shares pursuant to the exercise of the Option.
 
9.           Acceptance.  The exercise of the Option is conditioned upon your
acceptance of this Stock Option Agreement and your return of an executed copy to
the Treasurer of the Company within 30 days after receipt hereof.


 

 
HOUSTON WIRE & CABLE COMPANY
       
By:   
         
Its:
 

 
-2-

--------------------------------------------------------------------------------


 
I acknowledge receipt of the Houston Wire & Cable Company 2006 Stock Plan, as
amended (the “Plan”) and hereby accept this Nonqualified Stock Option subject to
all the terms and conditions thereof.  I agree to accept as binding, conclusive
and final all decisions and interpretations of the Board or the Committee, each
as defined in the Plan, regarding any questions arising under the Plan or this
Stock Option Agreement.
 
Dated:  
               
Print Name: 
                     
Signature:
   

 
-3-

--------------------------------------------------------------------------------


 
APPENDIX A


Houston Wire & Cable Company
10201 North Loop East
Houston, Texas  77029
Attn:  Treasurer


NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION


I hereby give notice of my election to exercise, to the extent stated below, the
nonqualified stock option (“Option”) granted to me on [DATE] to purchase [NUMBER
OF SHARES]  shares of common stock, par value $0.01 per share, of Houston Wire &
Cable Company (“Shares”) at a price of [PRICE] per Share, pursuant to the
HOUSTON WIRE & CABLE COMPANY 2006 STOCK PLAN.  I hereby elect to exercise such
Option to the extent of ________________ Shares.  Payment in the amount of
$__________ equal to the full purchase price of such Shares is enclosed.


Dated:
           
(signature)                          
                     
(printed name)                    
                     
(address)                            
                     
(city, state, zip code)        
                     
(Social Security Number)



THIS DOCUMENT IS TO BE USED TO EXERCISE YOUR STOCK OPTIONS.
 
 
 -4-

--------------------------------------------------------------------------------